DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/08/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Status
Note: The originally filed claims omit a claim numbered “12”.  For the purposes of examination, Claim 12 will be considered cancelled.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 and 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG Pub.  2015/0212329 to Sugihara et al. (hereinafter Sugihara).
Regarding claim 1, Sugihara discloses eyewear (Figs. 1-4) comprising: a frame (Figs. 1-4) configured to support an optical element (lens of front part 30, Fig. 1-4), wherein the frame has a first side (front side 30, Figs.1-4) and a second side (a first temple part 10, a second temple part 20, Figs. 1-4); a first temple (temple part 10, Figs. 1-4) adjacent the first side of the frame, the first temple comprising a first portion (connector part CF1, Fig. 1-4) adjacent the frame and a second portion (connector part CP1, Figs. 1-4) releasably connected to the first portion (Figs. 3-4), the first temple having a concealed state and an exposed state (Figs. 3A-3B); and an electronic device (e.g. circuit board 14 and display 50, Fig. 3B) disposed in the releasably connected second portion. 
Regarding claim 2, Sugihara discloses a first electrical connector (first and second terminals TF1 & YF2, Figs. 3B) coupled to the first portion of the first temple, and a second electrical connector (terminals TP1 & TP2, Fig. 3B) coupled to the second portion of the first temple and to the electronic device, the second electrical connector configured to electrically connect with the first electrical connector (Figs. 1-4).
Regarding claim 3, Sugihara discloses an electronic component (imager 32, Figs. 1-4) disposed in the frame, wherein the first electrical connector and the second electrical connector are configured to electrically connect the electronic component in the frame to the electronic device in the second portion of the first temple (Fig. 10A-10C).
Regarding claim 4, Sugihara discloses the first electrical connector is embedded within the first portion of the first temple (Figs. 1-4), such that the first electrical connector is concealed from an exterior of the eyewear in the concealed state of the first temple when the second portion covers the first electrical connector (Fig. 3A), and is exposed to the exterior of the eyewear in the exposed state of the first temple when the second portion does not cover the first electrical connector (Fig. 3B).
Regarding claim 5, Sugihara discloses the second electrical connector is exposed from an exterior of the eyewear in the exposed state (Fig. 3B).
Regarding claim 6, Sugihara discloses the electronic device is an active component (e.g. integrated circuit, battery, and/or display device, Figs. 1-4 & 10A-10C).
Regarding claim 7, Sugihara discloses the electronic device comprises a battery (battery, Figs. 1-4 & 10A-10C).
Regarding claim 8, Sugihara discloses the electronic device comprises a light (display device, Figs. 1-4 & 10A-10C).
Regarding claim 9, Sugihara discloses the electronic device comprises a light (“When the processing section 300 has determined that the temple part 20 provided with a sensor (e.g., GPS sensor or acceleration sensor) has been connected to the front part 30, the processing section 300 performs a process corresponding to the sensor”; [0242]).
Regarding claim 10, Sugihara discloses the electronic device is a passive component (wiring, Figs. 10A-10C).
Regarding claim 11, Sugihara discloses an electronic component (imaging device 32, Figs. 1-4 and 10A-10C) positioned within the frame and coupled to a first electrical connector (Figs. 1-4 & 10A-10C), wherein the first electrical connector is configured to receive power from the electronic device in the releasably connected second portion (battery configuration; Figs. 1-4 & 10A-10C).
Regarding claim 13, Sugihara discloses the first and second electrical connectors are cable- type connectors (terminals CF1, CP1, TF1, TP2, Figs. 3B).
Regarding claim 14, Sugihara discloses a second temple adjacent the second side of the frame, wherein outer dimensions of the second temple are the same as outer dimensions of the first temple when the second portion of the first temple is connected to the first portion of the first temple (CP1 and CF1, Figs. 1 & 3).
Regarding claim 15, Sugihara discloses a method of configuring eyewear, the eyewear having a frame (Figs. 1-4) and a temple (a first temple part 10, a second temple part 20, Figs. 1-4) comprising a first portion (connector part CF1, Fig. 1-4) adjacent the frame and a second portion (connector part CP1, Figs. 1-4) releasably connected to the first portion (Figs. 3A-3B), the method comprising: removing the second portion of the temple from the first portion of the temple (Figs. 3A-3B), the first portion including a first electronic component (imager 32, Figs. 1-4 & 10A-10C) coupled to a first electrical connector (first and second terminals TF1 & YF2, Figs. 3B) and the second portion including a second electronic component (battery and/or display, Figs. 1-4 & 10A-10C) coupled to a second electrical connector (terminals TP1 & TP2, Fig. 3B) configured to mate with the first electrical connector (Figs. 1-4 & 10A-10C).
Regarding claim 16, Sugihara discloses the second electronic component comprises a battery, wherein the method includes recharging the battery, and then reattaching the second portion to the first portion (“The battery 16 provided to the temple tip part 12 can be charged using a charging device or the like by removing the temple tip part 12 from the temple part 10”; [0220]).
Regarding claim 17, Sugihara discloses replacing the second portion with another said second portion having a battery (“the right temple part and the left temple part can be interchanged by interchanging the temple parts 10 and 20”, Figs. 10A-10C, 16A-16B; [0201]-[0213],[0229]).
Regarding claim 18, Sugihara discloses the method includes attaching a different said second portion to the first portion of the temple (“the right temple part and the left temple part can be interchanged by interchanging the temple parts 10 and 20”, Figs. 10A-10C, 16A-16B; [0201]-[0213],[0229]).
Regarding claim 19, Sugihara discloses the method includes independently operating the second electronic component when the second portion is removed from the first portion (interchanging process makes the operation of the temple pieces agnostic as to the connecting . 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sugihara as applied to Claim 19 and further in view of US Pat. No. 8,491,118 to Waters (hereinafter Waters).
Sugihara discloses “that the eyeglass-type wearable device according to one embodiment of the invention may have a configuration in which the display device is not provided, or may have a configuration in which a device other than the imaging device and the display device can be mounted in a wearable manner” ([0136]). Further, Sugihara discloses a configuration in which the display 50 and battery are removable together (Figs. 10A-10C) and thus configured to be disconnected integrally. 

Waters discloses the second electronic component comprises an LED, wherein the method further comprises illuminating the LED when the second portion is disconnected from the first portion. (“The light mounts 18 are preferably compactly sized housings 109 for containing the high intensity LEDs 108 and at least one, and preferably two, small disc-shaped battery power supplies 116 in a space savings manner therein. The housings 109 can be constructed of two halves or cover members 106 and 107 each with mounting surfaces generally designated 30 and 32 configured to orient the LED dome lens 34 in a forward opening 36 of the housing 109 such that the light beam cones 136, 138 emanate in the desired inward direction” col. 10, ll. 43-65).
Waters discloses a standalone lighting unit that does not require additional circuitry and/or supporting structures from the spectacles frame.  Waters does not disclose the form factor and integration of electrical components disclosed by Sugihara and recited in the claim (e.g. coupling electronic components). Sugihara discloses “to improve the weight balance of the eyeglass-type wearable device, and provide an eyeglass-type wearable device… and can be comfortably used for a long time… the weight balance can be further improved by providing a battery in the temple tip part, or dividing the electrical unit between the right temple part and the left temple part”.  In other words, Sugihara provides the motivation for an artisan to provide electronic components in a form factor that is balanced, removable, and integrated within the balanced load of the spectacle frame.  Waters discloses a utility in providing a functional, in-tact illumination unit for integration into spectacles for the purposes of providing a reading aid. 



Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular, inventions of cited pertinent art are directed to temple portions of spectacle frames with electrical and/or mechanical connections similar to the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337. The examiner can normally be reached 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872